Title: To John Adams from William S. Cardell, 24 February 1820
From: Cardell, William S.
To: Adams, John


				
					Dear Sir,
					New York 24th Feb: 1820
				
				I shall need no apology for addressing you on a subject which you will not deem unimportant as connected with the best interests of our country. This is the association of the leading Belles Lettres scholars throughout the United States as a national Philological Academy.To settle at once a point on which some differences might arise it is not designed independently of England to form an American Language farther than as relates to numerous and constantly increasing names and terms peculiarly American; but to cultivate a friendly correspondence with any similar association or distinguished individuals in Great Britain who may be disposed to join us in an exertion to improve our common Language.The objects of such an institution which directly present themselves are to guard against local or foreign corruptions, or to correct such as already exist; to settle varying orthography, determine the use of doubtful words and phrases, and generally to form and maintain as far as practicable an English Standard of writing and pronunciation correct fixed and   uniform throughout our extensive territory. Connected with this and according to future ability may be such rewards for meritorious productions and such incentives to improvement in the Language and literature of our country and in the general system of instruction as existing circumstances may render proper.These objects will not be thought trifling by those who have spent much time in the cultivation of literature or attended to its influence on society. Such persons need not be told how directly they are connected with our improvement in general knowledge and with our public reputation, or that their influence may extend from social to national intercourse and to our commercial prosperity.  Perspicuity in Language is the foundation basis of all science.  The philosophy that professes to teach the knowledge of things independent of words needs only to be mentioned among Enlightened men to be exploded.Most of the European nations have considered the improvement of language as an important national object and have established Academics with extensive funds and privileges for that purpose. A Governmental interference has perhaps been omitted in England from a singular and rather accidental reliance on the acknowledged superiority of a few leading individuals and so long as all the literature in the English language had its origin and center in London there was less danger from thus leaving it to the guidance of chance. Our scholars are not drawn by accidental circumstances to a virtual and national   association without the form. It is very justly said of France that its literature has frequently saved the country when its arms have failed.The advantages resulting to that nation from the exertions of a few academicians have been incalculable, and may serve to show in some degree what such a confederacy of scholars is capable of performing. The effect of their influence was not barely to elevate France in the literary world, and to improve its leaning within itself; but to spread their language throughout Europe; to introduce at the expence of other nations, their books, their opinions and, in aid of other causes, their political preponderance. With how much greater force does every consideration connected with this subject apply in a free country where all depends on the virtue and intelligence of the great body of the people.   Without dwelling a moment on invidious comparisons between Great Britain and the United States, the time appears to have arrived in reference to ourselves when, having acquired politically a high standing among nations, having succeeded in a fair trial of the practicability and excellence of our civil institutions, our scholars are invited to call thier convention and to form the constitution of national literature.We have some peculiar advantages in an attempt to establish national uniformity in Language: Happily for us, our forefathers came chiefly from that part of England where their language was most correctly spoken, and were possessed of a good degree of intelligence according to the learning of that time. Though in a country as diversified as ours, there are from various causes, many particular corruptions, we hardly find any thing that can properly be called a provincial dialect. We  have at present no very inveterate habits to correct, where gross barbarisms through extensive provinces Districts are to be encountered. The attempt therefore, seasonably and judiciously made holds out a prospect not only of success, but of comparative facility. Our scattered population seem only to want, from a competent tribunal, a declaration of what is proper to guide them in their practice. Presidents Jefferson and Madison, the Secretary of State, several of the leading presidents of colleges, the professors of  Rhetorick, and other gentlemen most distinguished as elegant scholars, are  consulted respecting the proposed arrangement, and it is hoped there will be a general concurrence of our most eminent literary men, in favour of a measure so completely national, promising so many advantages, and to which so little can be objected.It is deemed unnecessary to go into arguments in favour of the utility of such an institution in the present circumstances of our country, or to dwell on the details of the plans which probably will not be difficult to settle, if the leading  principles are generally approved.How far our constituted authorities will aid such an attempt you Sir can judge better than almost any other individual. If they cannot make a positive grant perhaps at least they will exempt from postage all letters to and from the corresponding Secretary, and as the business must be done chiefly by writing, this trifling item alone would be some relief. There is good reason to believe that there will be enough of active talents to give to the association when organized a very creditable effect.Your answer, Sir, with your general impressions on this subject or any hints which may occur to you respecting its practicability and the best means of making it effectual will confer a great obligation on the gentlemen concerned  and particularly on / Your respectful Friend / & Fellow Citizen,
				
					William S. Cardell
				
				
					The following schetch is given as the general basis of the association, subject of course to such variations as may be thought to increase the prospect of its utility.To be called the American Philological Academy. Not to exceed 100 Regular members. nor more than 20 honorary members. A greater number would lessen the credit of membership and lessen  Diminish rather than increase its authority.To be located in the city of New York where accommodations will be furnished for it free from expenceOfficers to consist of President 3 Vice Presidents Corresponding and Recording Secretary and treasurer and 9 councillors of whom the president and corresponding Sec shall be 2. To be chosen first Monday in August annually. All members out of the city of New York allowed to vote by proxy, or by writing.As soon as organized a respectful communication to be sent to such literary  gentlemen in the British Dominions as may be thought proper, unfolding explaining the design and inviting their cooperation.Every disputed point relating to language may be made a case, subjected to rule as far as possible and brought to a decision, endeavoring if possible to have this decision concurrent  between the British and ourselves.It is particularly important to us in the present state of this country to settle the new words as names of places &c chiefly aboriginal concerning which so much difference exists among our writers. The unprofitable disputes upon the different systems in our numerous elementary books would be obviated at once, and authors and teachers be brought to a uniform standard.It would be desirable that an adequate fund should be provided by the public. Should this fail, it would be improper to lay a burthensome expence on the members. Expenditures to any considerable amount are not considered absolutely  necessary for though individuals may not be able to effect all that would be desirable, much may be done with very little actual expence. 
			